Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 1 of 35 PageID# 407   1




                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA


      NATIONAL ASSOCIATION OF                     )
      IMMIGRATION JUDGES,                         )
      AFFILIATED WITH THE                         )   Civil Action
      INTERNATIONAL FEDERATION OF                 )   No. 1:20-cv-731
      PROFESSIONAL AND TECHNICAL                  )
      ENGINEERS,                                  )   Court of Appeals
                                                  )   No. 20-1868
                 Plaintiff,                       )
                                                  )   July 31, 2020
                 v.                               )   10:00 a.m.
                                                  )
      JAMES R. McHENRY, III,                      )
                                                  )
                 Defendant.                       )

                TRANSCRIPT OF MOTION HEARING PROCEEDINGS
                           (Via Teleconference)
                   BEFORE THE HONORABLE LIAM O'GRADY,
                   UNITED STATES DISTRICT COURT JUDGE


    APPEARANCES:

       For the Plaintiff:              Victor Michael Glasberg, Esq.
                                       Victor M. Glasberg & Associates
                                       121 S. Columbus Street
                                       Alexandria, VA 22314
                                       (703) 684-1100
                                       Email: Vmg@robinhoodesq.com

                                       Ramya Krishnan, Esq.
                                       Stephanie Krent, Esq.
                                       Alexander Abdo, Esq.
                                       Knight First Amendment Institute at
                                       Columbia University
                                       475 Riverside Drive,
                                       Suite 302
                                       New York, NY 10115
                                       (646) 745-8500




                          (703)549-4626 * scottwallace.edva@gmail.com
Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 2 of 35 PageID# 408   2



       APPEARANCES:     Cont.


       For the Defendant:              Catherine M. Yang, Assistant U.S.
                                       Attorney
                                       Kevin Hancock, Assistant U.S.
                                       Attorney
                                       US Attorney's Office (Alexandria)
                                       2100 Jamieson Avenue
                                       Alexandria, VA 22314
                                       703-299-3799
                                       Email: Catherine.yang@usdoj.gov

       Court Reporter:                 Scott L. Wallace, RDR, RMR, CRR
                                       Official Court Reporter
                                       United States District Court
                                       401 Courthouse Square
                                       Alexandria, VA 2231-5798
                                       703.549.4626
                                       scottwallace.edva@gmail.com

    Proceedings reported by machine shorthand, transcript produced
    by computer-aided transcription.




                          (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 3 of 35 PageID# 409             3



 1                      MORNING SESSION, JULY 31, 2020

 2   (10:00 a.m.)

 3           THE COURT:    Good morning.         This is Liam O'Grady.          Good

 4   morning to all, and I hope everyone is safe today, and I

 5   appreciate your making time available for this oral argument this

 6   morning.

 7           As we all know, the plaintiff, NAIJ, has just filed a

 8   motion for a preliminary injunction against the official capacity

 9   requirements in their daily speeches, and I would also add that

10   while we're all in different locations, there will be an official

11   transcript of this hearing made and made available, and so

12   personal recordings of this hearing are not official transcripts

13   and should not be used by -- shouldn't be made.                     So, if you want

14   a transcript of the hearing, that should be arranged through our

15   court reporter.      All right.       Good morning.

16           Amanda, how are you today?

17           THE COURTROOM CLERK:         Good morning, Judge.            I'm good.    I

18   am hearing a lot of static, so anyone who is not speaking, please

19   make sure that you mute your microphone.

20           THE COURT:    I'm hearing it as well.              Let's see how it

21   goes, okay.    Let's first have the parties announce themselves.

22           THE COURTROOM CLERK:         Sure, I will call the case.

23           THE COURT:    Thank you.

24           THE COURTROOM CLERK:         The Court calls case 1:20-cv-731,

25   National Association of Immigration Judges, Affiliated With The




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 4 of 35 PageID# 410         4



 1   International Federation of Professional and Technical Engineers

 2   versus James R. McHenry, III, for a motion hearing.

 3            May I have the appearances, please, first for the

 4   plaintiff.

 5            MR. GLASBERG:     Good morning, Judge.            Vic Glasberg for the

 6   plaintiff, and I'm accompanied by Ramya Krishnan, who will make

 7   the argument, and also Alex Abdo and Stephanie Krent, co-counsel,

 8   are present on the line.

 9            THE COURT:     All right.      Good morning.          And for the

10   director?

11            MS. YANG:    Good morning, Your Honor.              This is Catherine

12   Yang from the U.S. Attorney's Office.                With me today are Kevin

13   Hancock, Christopher Hall and Greg Doe from the Department of

14   Justice, Federal Programs Branch.              Mr. Hancock will be arguing

15   today.

16            MR. HANCOCK:     Good morning, Your Honor.

17            THE COURT:     Well, I had a chance to go through the

18   pleadings and what I believe to be the important cases, and I'll

19   hear whatever you would like to say this morning within time

20   limits, but I'm particularly interested in the jurisdictional

21   argument and, as I read the Supreme Court and the Fourth Circuit

22   cases, and in particular the Elgin versus Department of Treasury

23   and the Bennett versus U.S. Securities and Exchange Commission,

24   and I think the AFGE case out of the D.C. Circuit is consistent.

25   They have come down pretty strongly on the side of finding that a




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 5 of 35 PageID# 411               5



 1   facial challenge to the constitutionality of prior restraint are

 2   required to go through agency review prior to Court of Appeals

 3   review, and each of the cases then goes through the Thunder Basin

 4   test, although I'm not sure the Elgin case isn't broad enough to

 5   preclude it as well.

 6            So I'm not sure that anything prior to 2012 when Elgin

 7   came out is really case law that has been cited by the other

 8   cases.    I'm also interested in the second prong of the wholly

 9   collateral test in Thunder Basin and the argument there.

10            I'm also interested in the government having identified a

11   pathway for immigration judges to follow to get review

12   administratively and then at the Fourth Circuit and whether that

13   exists today.

14            And I guess, finally, why there hasn't been an "as

15   applied" pursued versus the facial challenge.                       So those are some

16   of my concerns and focuses, and, Ms. Krishnan, if you want to

17   begin, go ahead.

18            MS. KRISHNAN:    Thank you, Your Honor.               This case is about

19   whether the government can prevent immigration judges from

20   speaking publicly in their private capacities about the system

21   they are called to administer.            In a policy issued in 2017 and

22   modified in January of this year, the government categorically

23   prohibits judges from speaking publicly in their private

24   capacities about immigration law rules and policy issues or the

25   agency that employs them.          On all other topics judges are




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 6 of 35 PageID# 412           6



 1   required to submit to an onerous pre-approval process.                  The

 2   policy is an unconstitutional prior restraint in violation of the

 3   First Amendment.     It is also unconstitutionally vague under the

 4   Fifth Amendment.     NAIJ now seeks a preliminary injunction against

 5   the enforcement of the policy.

 6           I will address three issues today.                First, why this Court

 7   has jurisdiction; why NAIJ is likely to succeed on the merits of

 8   its First and Fifth Amendment claims; and, finally, why the union

 9   satisfies the balance of the preliminary injunction factors.

10           So, coming first to the question of jurisdiction, the

11   government argues that this Court's jurisdiction is precluded by

12   two statutes, which, for simplicity, I will refer to as the

13   Labor-Management Statute and the Civil Service Statute.                  And I'll

14   address the AFGE case that the government primarily relies on in

15   a minute, but if I could start with the Supreme Court's decision

16   in NTEU and the D.C. Circuit's case in Weaver, which we think

17   bear strongly on this case.

18           If the government's theory were right, the Supreme Court's

19   seminal decision in NTEU would be wrongly decided.                  That case was

20   in a similar posture to this one.              Two federal unions and several

21   individual federal employees filed suit in District Court

22   challenging the constitutionality of employee speech

23   restrictions.     The Court invalidated those restrictions without

24   so much as mentioning jurisdiction.

25           In Weaver, the D.C. Circuit addressed jurisdiction, but it




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 7 of 35 PageID# 413     7



 1   expressly rejected an argument similar to the one the government

 2   makes here.    In that case, an employee challenged an agency

 3   policy on First Amendment grounds arguing, like the union does

 4   here, that the policy was an unconstitutional prior restraint.

 5           Unlike this case, however, the plaintiff also challenged a

 6   specific application of the policy, an admonishment she received

 7   for not complying with the policy.              The Court dismissed the

 8   admonishment claim because it was remediable through the civil

 9   statute, but it refused to dismiss the constitutional claim

10   because it was a simple pre-enforcement attack on the validity of

11   an employee speech policy, and it stood independently of the

12   admonishments.     In doing so, the Court relied on NTEU and

13   Sanjoura, another employee speech case from the D.C. Circuit in

14   which the Court declined to address jurisdiction.

15           We argue that these cases clearly establish that the

16   union's claims here are not precluded by either the

17   Labor-Management Statute or the Civil Service Statute.

18           Addressing squarely the AFGE case, the recent D.C. Circuit

19   decision which the government relies on, the Court held that the

20   critical question in determining whether a claim is wholly

21   collateral to a statutory scheme is whether it is of the type

22   that is regularly adjudicated through the statutory scheme and

23   whether the relief the plaintiff seeks is of the type that is

24   routinely granted under the statute.               The Court took that test

25   from the Supreme Court's decision in Elgin, and in AFGE the Court




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 8 of 35 PageID# 414           8



 1   answered that question in the affirmative because the union

 2   raised broad statutory claims under the Labor-Management Statute.

 3   And although the union also raised constitutional claims, the

 4   Court held that the union could obtain the same relief before the

 5   Federal Labor Relations Authority.              This case is entirely

 6   distinguishable.      NAIJ does not make any statutory claims, and

 7   the relief it seeks, a permanent injunction against the agency's

 8   enforcement of the policy, is not of the kind that is routinely

 9   granted under the Labor-Management Statute.                   The claim is also

10   similarly collateral under the Civil Service Statute because,

11   unlike in Weaver, there is no personnel action within the meaning

12   of the statute.      Personnel action, as we explained in our reply

13   brief, is an individual personnel decision, and here NAIJ does

14   not challenge any such decision.             So, for that reason, the

15   government can't satisfy the second step in Thunder Basin which

16   asks the Court to consider whether the claim is of the type that

17   Congress intended to be reviewed through the scheme, because here

18   NAIJ's purely constitutional claims are wholly collateral to the

19   scheme.

20           Would Your Honor like me to address the other two factors

21   in the Thunder Basin test or is that sufficient for now before I

22   move on to the merits?

23           THE COURT:    Ms. Krishnan, I don't need the argument on the

24   other two prongs.      I was focused on wholly collateral.               So thank

25   you.   I apologize.     Go ahead.




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 9 of 35 PageID# 415            9



 1           MS. KRISHNAN:     Thank you, Your Honor.               Well, turning,

 2   then, to our First Amendment claim, we argue that NAIJ is likely

 3   to succeed on its claim that the policy imposes an

 4   unconstitutional prior restraint on the protected speech of

 5   immigration judges.       Your Honor is familiar with the test that

 6   applies from NTEU.      Under that test, the government must show

 7   that the interests of employees and potential audiences in the

 8   restrained speech is outweighed by the expression's necessary

 9   impact on the operation -- on the actual operation of government.

10           The government also has to show that the harms it seeks to

11   address are real and that the regulation will alleviate those

12   harms in a direct and material way.

13           THE COURT:    I'm sorry, let me interrupt.                  The government

14   spends a great deal of time in their papers discussing the

15   different issues that make their position that they knew that the

16   more formal requirements for the official capacity designations

17   and the fact that the pre-2013 [sic] mechanical -- pre-2013

18   [sic], I think the agencies, many of the agencies, not just here,

19   but the immigration judges, allowed judges to speak or employees

20   to speak in their personal capacity, although they allowed them

21   to be speaking as -- in their position with the government, and

22   that that, according to Mr. McHenry, caused confusion and so they

23   changed the policy in 2013 [sic] and then modified it in 2017 and

24   2018 and, perhaps, 2020, but the point I'm trying to make is

25   that, you know, we're dealing with employees, but here we're




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 10 of 35 PageID# 416   10



 1   dealing with immigration judges who are -- who take an oath to

 2   follow the Constitution, follow the laws that they have before

 3   them, and so that it's a very individual deliberation as to how

 4   far they should be allowed to write or speak in their official

 5   capacity.    Do you disagree with that?

 6           MS. KRISHNAN:     So, no, we don't disagree with the

 7   proposition that there can be unique considerations at play when

 8   you're talking about judicial officers, but at the very minimum,

 9   under the test that falls under NTEU, what the government needs

10   to show is that the policy is reasonably necessary to redress an

11   actual harm, and here the government has failed to show any

12   actual harm to its asserted interests in protecting the actual

13   and perceived impartiality, and all judges -- and also in

14   avoiding public confusion and disruption of the kind that would

15   undermine confidence in the agency.               So to --

16           THE COURT:    How does a judge go about determining that in

17   a situation like this one where requests are coming in from

18   immigration judges for permission to speak or to write and are

19   then, you know -- the EOIR and, I guess, the SET is responding to

20   those inquiries.      Without the abilities to substantively review

21   the decisions that EOIR is making about those requests, how does

22   the Court determine whether these restrictions are prior

23   restraint under NTEU?

24           MS. KRISHNAN:     So, the -- the Court itself in NTEU made

25   very clear that a restriction on employee speech that constitutes




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 11 of 35 PageID# 417   11



 1   a prior restraint of the kind that is subject to the exacting

 2   scrutiny outlined in that case.             It impedes a broad category of

 3   speech; that is, it chose potential speech before it happens, and

 4   so a number of Court of Appeals, including the Fourth Circuit,

 5   for example in Liverman, had held that not only, you know,

 6   outright prohibitions on personal capacity speech, but also

 7   pre-approval policies and requirements of the kind at issue here

 8   constitute prior restraints within the meaning of NTEU.

 9           There's no question here that the NTEU test applies

10   because here the policy not only prohibits judges from speaking

11   in their personal capacities about immigration and EOIR-related

12   topics, but it also requires judges to submit to this

13   pre-approval process.        And to the extent that the government

14   asserts an interest in distinguishing between personal and

15   official capacity speech because it says that, you know, absent

16   such a process, judges engaging in personal capacity speech, when

17   it is in reality official speech, could lead to public confusion,

18   it needs to be able to show actual harm to its interest.             You

19   know, if pointing to an interest in distinguishing between

20   personal and official capacity speech was sufficient, any agency

21   could justify imposing a prior restraint on their employees'

22   speech.

23           So, in the absence of any showing of concrete harm from

24   judges deciding for themselves whether they're speaking in their

25   personal capacities, there's no reason why these judges who are




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 12 of 35 PageID# 418    12



 1   charged with making life-altering decisions on a daily basis

 2   can't draw the line between personal and official capacity

 3   speech.

 4           And, in fact, it appears from the policy that it's the

 5   government that can't appropriately draw this line because it has

 6   adopted this overbroad definition of official capacity speech

 7   that sweeps in, not only speech that ordinarily falls within the

 8   scope of their duties, which is the test set forth by the Supreme

 9   Court in Lane, but also speech that merely concerns those duties,

10   and the Court in Lane was very clear that the distinction --

11           (Noise interference.)

12           MS. KRISHNAN:     I'm sorry, Your Honor, my -- were you

13   trying to say something, or I might have just not heard you.

14           THE COURT:    No, it was static.            I'm listening, and I've

15   gone over the Lane case carefully, and it speaks volumes about

16   your argument, but go ahead.

17           MS. KRISHNAN:     Thank you.        So, there's no doubt that the

18   speech the immigration judges want to engage in falls on the

19   personal capacity side of the distinction that the Supreme Court

20   outlined in Lane, and that's consistent with the formal position

21   description for immigration judges -- that the agency created

22   itself, which can be found at Exhibit O to Judge Tabbaddor's

23   supplementary declaration, but that description makes no mention

24   of public speaking or writing outside of judges' adjudicating

25   responsibilities, and that position is also consistent with the




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 13 of 35 PageID# 419    13



 1   agency's recent statements to immigration judges, a sample of

 2   which can be found at Exhibits H to K of Judge Tabaddor's initial

 3   declaration.     In the e-mails exhibited, EOIR in denying judges'

 4   request to speak in their personal capacities about immigration

 5   laws and policies, repeatedly stated that such engagements are

 6   not an official responsibility of regular immigration judges and

 7   that they should, instead, be handled by agency management

 8   officials in order to ensure consistency in the agency's

 9   messaging.     So here, NTEU applies, and the government can't

10   satisfy it.     And as Your Honor knows, the government does raise a

11   variety of interests, including ensuring compliance with the

12   ethics laws, meeting staffing needs, preserving confidence in the

13   agency, and promoting judicial integrity, but, as we explained in

14   our papers, none of those interests can sustain the policies.                As

15   an initial matter, as the agency has produced no evidence of real

16   harm to any of the interests from judges engaging in personal

17   capacity speech in the years prior to the 2017 policy, and this

18   alone is fatal as the Fourth Circuit recognized in Liverman, but,

19   in fact, the problem here is much bigger than lack of actual harm

20   because the harm asserted seems to be a pretext for viewpoint

21   discrimination.

22           The agency candidly admits that the policies were issued

23   in response to increased public interest in immigration, and one

24   of the declarants, Ms. Owen Cirse, in describing how she

25   undertakes supervisory review, states that in evaluating personal




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 14 of 35 PageID# 420         14



 1   capacity requests, she considers whether an employee's

 2   participation would result in any negative publicity or scrutiny

 3   to the agency and to the federal government.                   That is precisely

 4   the kind of viewpoint discrimination that the First Amendment

 5   prohibits.     But were that not a sufficient problem, as I noted,

 6   the policy isn't appropriately tailored to serve any of the

 7   agency's asserted interests.

 8           In some instances, the policy seems redundant because

 9   there are preexisting policies and laws that achieve the agency's

10   ends.    For example, the government states the policy is necessary

11   to ensure compliance with ethics laws, but it doesn't explain why

12   the laws themselves aren't adequate to serve that end.                   The

13   agency says the policy is necessary to ensure consistent

14   staffing, but the agency already has a policy requiring

15   immigration judges to request leave, and, unsurprisingly, that

16   policy doesn't permit the agency to review the content of

17   proposed speech.

18           And finally, the agency says that the policy is necessary

19   to remind IJs of their duties of independence and impartiality,

20   but judges are well-aware of this obligation, which is at the

21   heart of what they do every day, and these duties are already

22   imposed by federal regulation and the 2011 Ethics guide.

23           Finally, the government points to this interest in public

24   confusion -- avoiding public confusion and disruption that

25   undermines public confidence in the agency, but those interests




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 15 of 35 PageID# 421      15



 1   rely on a false premise that immigration judges are high-level

 2   policy making officials equivalent to an agency head.

 3   Immigration judges don't set policies for the agency.                Their

 4   decisions are reviewable by the Board of Immigration Appeals, and

 5   they aren't even precedential, and their obligations of

 6   impartiality and independence also make it extremely unlikely

 7   that the public would assume that judges act as a mouthpiece for

 8   the agency.

 9           And finally, even if the judges were policy-making

10   officials, the policy fails because it doesn't fit the agency's

11   interests.     It applies indiscriminately to all speech, not just

12   speech related to judges' duties, and the policy's review

13   criteria fail to distinguish between speech that could reasonably

14   be expected to be disruptive enough to undermine public

15   confidence in the agency and speech that clearly would not.

16           The policy also fails for the additional reason that it

17   lacks the safeguards ordinarily required of prior restraints.

18   The government says that this lack of safeguards isn't relevant

19   in the public employee speech context, but that is belied by the

20   decisions of numerous courts of appeal, including the Fourth

21   Circuit in Marchetti, which clearly states that the absence of

22   substantive and procedural safeguards is an additional thumb on

23   the employee's side of the scales in NTEU balancing.

24           And here the policy lacks two critical safeguards.                 It

25   lacks narrow and objective standards.                The policy's review




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 16 of 35 PageID# 422          16



 1   criteria provides that all speaking requests will be reviewed for

 2   consistency with agency policies and communications, and this

 3   standard seems to require immigration judges to tow the agency's

 4   official position in all personal capacity speech, which would

 5   plainly facilitate viewpoint- and content-based discrimination.

 6            And finally, the policy lacks a definite time limit for

 7   review.     The 2018 Memorandum of Understanding doesn't cure this

 8   deficiency because it includes aspirational time limits.                   Those

 9   time limits are only aspirational and they only cover some steps

10   of the pre-approval process.           The government also doesn't contend

11   that those time limits are actually met in practice.                   The record

12   establishes that they often are not met.

13            So, for all those reasons, NAIJ is likely to succeed on

14   its claim that the policy is subject to NTEU scrutiny, but that

15   it fails to meet it.       Turning to the union's Fifth Amendment

16   claim.     In that case --

17            THE COURT:   Yeah, I don't -- I understand your argument on

18   the Fifth Amendment claim and I don't need further argument on

19   that.     Perhaps, if it's raised by the government, you can address

20   it in your reply, but I think I understand well your argument

21   there, Ms. Krishnan, and if you want to go to the irreparable

22   harm, I'll hear you briefly on that.

23            MS. KRISHNAN:    Thank you, Your Honor.               On irreparable

24   harm, the Fourth Circuit has held that plaintiffs demonstrate

25   irreparable injury by establishing a likelihood of success on




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 17 of 35 PageID# 423           17



 1   their First Amendment claim, and here NAIJ has done that, but it

 2   also establishes irreparable injury independently.                  Here the

 3   record establishes that numerous judges would be denied approval

 4   to share their personal views on immigration laws and policy, and

 5   the policy now includes this outright prohibition on judges

 6   engaging in exactly that sort of speech.                 Conference organizers

 7   no longer invite immigration judges to speak to members of the

 8   public at their events because they believe it would be futile to

 9   do so, and the lack of clear deadlines and standards is resulting

10   in arbitrary and delayed decisions.               So, absent a preliminary

11   injunction, immigration judges will continue to suffer

12   irreparable harm from these injuries.

13            And finally, the public interest and balance of equities

14   also weigh in NAIJ's favor.           These factors, like irreparable

15   harm, are established whenever there's a likely First Amendment

16   violation, and here we have established that there is one.                     The

17   government has no interest in enforcing a policy that is

18   unconstitutional, and the public interest is clearly served by

19   protecting First Amendment rights.

20            So, for those reasons, NAIJ satisfies the requirements for

21   a preliminary injunction to be issued, and we respectfully

22   request the Court to enter one.

23            THE COURT:     All right.      Thank you, Ms. Krishnan.        All

24   right.    Does the government want to respond?

25            MR. HANCOCK:     Yes.    Good morning, Your Honor.          This is




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 18 of 35 PageID# 424   18



 1   Kevin Hancock for the Executive Office For Immigration Review.

 2   The plaintiff's motion for a preliminary injunction should be

 3   denied because NAIJ has not demonstrated it will suffer

 4   irreparable harm, jurisdiction is lacking in this court, and

 5   their constitutional claims are unlikely to succeed on their

 6   merits.

 7           Recognizing that the speech of its immigration judges can

 8   greatly affect the agency's overall mission, the EOIR has worked

 9   closely with the union to incrementally develop and to improve

10   with policies governing the outside speaking and writing of its

11   employees.

12           In 2011, the agency and the union jointly issued an Ethics

13   Guide, and that guide specifies the workplace ethics and

14   personnel law policies that would apply to immigration judges,

15   and they also memorialize the preexisting requirement that

16   immigration judges seek agency review of whether public speaking

17   or writing engagements would comply with those laws.

18           Now, that Ethics Guide in 2011 did not specify a process,

19   however, and so in 2017 the agency implemented a standardized

20   process by which the agency would review such requests, and that

21   is the policy now being challenged.

22           Your Honor, I will go directly to your concern about

23   jurisdiction.     As we've argued, the plaintiffs in this case, as

24   the certified bargaining representative for most immigration

25   judges, they only have one proper route to bring their challenge




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 19 of 35 PageID# 425         19



 1   to the policy, and that is through the scheme of the Federal

 2   Service Labor Management Relations Statute, which I'll refer to

 3   as "the statute."      Through that scheme, they can bring their

 4   dispute with the policy to the Federal Labor Relations Authority,

 5   which could hear that dispute, and then the Fourth Circuit would

 6   thereafter have jurisdiction over that claim, but this is the

 7   exclusive path that Congress has determined must be followed in

 8   order for remedies to be exhausted before resorting to Article

 9   III review.     Instead, the plaintiffs have rushed right to the

10   District Court despite the fact that the --

11           THE COURT:     I'm sorry, is that avenue of review still

12   available to NAIJ now?        Are there time limits on when that action

13   could be brought?

14           MR. HANCOCK:     Your Honor, I'm not aware of any expired

15   time limit.     If that were the case, I think it would only serve

16   to highlight the delay that plaintiff has had in bringing this

17   dispute.    The policy is now three years old.                 It was first issued

18   in 2017.    Even if the Court were to accept plaintiffs' claim that

19   the policy actually was only issued with the 2020 Memorandum,

20   that occurred in January, and so it's now been six months since

21   that time, and plaintiffs have no explanation for why they have

22   not sought the emergency relief they claim to need in this motion

23   earlier, rather than delaying it for that time.                     But I am not

24   aware of a time bar on that, and the union has previously

25   demonstrated that it could resort to the dispute mechanisms of




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 20 of 35 PageID# 426             20



 1   their CBA with the agency in order to handle grievances over this

 2   particular policy.      They did just that in 2018.                   After the 2017

 3   memo was issued, the union had some issues with that Memorandum,

 4   invoked collective bargaining, and those issues were resolved,

 5   and it resulted in a Memorandum of Understanding in 2018 that

 6   resolved those issues.

 7           Plaintiffs could have done the same thing here and

 8   resorted to the CBA's grievance procedures that could have gone

 9   to arbitration and, thereafter, the FLRA would have had the

10   ability to hear that dispute with subsequent Fourth Circuit

11   review.

12           The Thunder Basin factors could all be -- are all

13   satisfied here and do not pose any impediment to the claim at

14   issue in this case being brought or being channeled pursuant to

15   the statute.

16           The plaintiffs cite the fact that this is a

17   pre-enforcement challenge, but the courts have repeatedly held

18   that a pre-enforcement challenge doesn't prevent or excuse a

19   plaintiff from resorting to the statute's channeling.                       Thunder

20   Basin itself was a pre-enforcement challenge.                       The same for the

21   AFGE versus Trumpcare, and as the AFGE case highlighted, Thunder

22   Basin said that there's no entitlement to bring a pre-enforcement

23   claim when the provisions of the Federal Service Labor Management

24   Relations Statute apply, as they do here.

25           The plaintiffs primarily rely upon NTEU and the Weaver




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 21 of 35 PageID# 427      21



 1   case.     As Your Honor highlighted, the Elgin case is a

 2   particularly seminal case in this area.                 That case dates from

 3   2012.     The NTEU and the Weaver decisions both predate the Elgin

 4   ruling.     It doesn't appear that the Supreme Court in NTEU -- it

 5   did not even address or consider this issue, and there's no

 6   indication that the issue of channeling under the statute was

 7   ever raised in that case, and so it should not overcome later,

 8   more relevant precedent like Elgin or the AFGE ruling.

 9           And the reason for that is that if a plaintiff could just

10   circumvent the channeling requirement of the statute just by

11   bringing up a pre-enforcement claim instead of an after-the-fact

12   post-hoc enforcement claim, they could circumvent the statute

13   almost at will, and I believe the AFGE ruling made that point as

14   well.

15           The fact that this claim involves a constitutional

16   challenge also does not excuse plaintiff from not resorting to

17   the statute channelling requirements.                Many of the cases that

18   were just discussed involved constitutional claims.                 The Elgin

19   case involved the constitutional claim.                 AFGE involved

20   constitutional claims, and, nevertheless, those courts held that

21   that channelling and exhaustion under the statute was required.

22           Your Honor, to your concern about the wholly collateral

23   prong, I think that is concerned, and so relief -- the union

24   could receive the relief it seeks, even if it follows the

25   mandatory procedures of the statute.               The Supreme Court in Elgin




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 22 of 35 PageID# 428       22



 1   stated that an appellate court reviewing an FLRA decision can

 2   consider constitutional law issues raised by the plaintiff, even

 3   if the FLRA itself said it could not.                And so, even if that

 4   authority said, you know, we're not going to decide the

 5   constitutional claim, the Fourth Circuit would still have

 6   jurisdiction to do so, and the AFGE case also reinforced that

 7   principle.

 8           So, there are no relevant roadblocks here to plaintiff's

 9   ability, indeed mandatory duty, to exhaust under the Federal

10   Service Labor Management Relations Statute.

11           Your Honor, some of the issues that are raised here also

12   highlight the lack of irreparable harm in this case.                Plaintiffs

13   almost exclusively rely upon their claim that there's a valid

14   First Amendment claim here.           We'll address that, but other

15   factors should also be considered.              The union was very involved

16   in the development of this very policy, and that undermines any

17   claims of urgency they may have in needing emergency relief.

18   Again, they jointly issued that 2011 Ethics Guide with the

19   agency, and they authored the application of the 2017 Memorandum

20   to immigration judges with their collective bargaining and

21   agreement with the agency in 2018 on that Memorandum of

22   Understanding.

23           The delay I just mentioned also undermines any claim of

24   urgency.     There is a court that has held that time delays of less

25   than six months have also undermined claims for injunction to




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 23 of 35 PageID# 429            23



 1   hear, at a minimum, the delay was six months, if not three years

 2   since 2017.

 3           And finally, Your Honor, there's no demonstrated harm to

 4   plaintiff arising from this policy.               The policy is a process.        It

 5   is a process for implementing a pre-existing requirement that

 6   requires immigration judges to seek approval for outside speaking

 7   and writing.     That pre-approval requirement exists independently

 8   in that 2011 Ethics Guide, and so to the extent they argue chill

 9   from those requirements, that really exists in an independent

10   document that's not challenged here.

11           The ethics rules and personnel rules that apply to outside

12   speaking and writing, they all exist in the policy process as

13   well.

14           And finally, I want to directly address the allegation

15   that a policy is a prohibition on the ability of immigration

16   judges to speak about immigration issues and about the EOIR.                     To

17   the contrary, that's not the case.

18           So, immigration judges are still permitted to speak about

19   immigration topics and about the agency, but subject to the

20   applicable ethics and personnel rules and policies that have

21   always applied to their outside speaking.                  What the policy did

22   was it recognized the reality that when an immigration judge

23   speaks publicly about immigration topics and about the agency and

24   about core issues that are relevant to the mission of this

25   agency, they do so in an official capacity as representatives of




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 24 of 35 PageID# 430    24



 1   that agency regardless of the label they would subjectively apply

 2   to that speech, and that recognition in the policy in 2017

 3   brought EOIR's practice in line with the Supreme Court caselaw on

 4   this topic.     Simply because the agency has previously allowed

 5   immigration judges to say they were speaking in a personal

 6   capacity about the topics that are central to the agency's

 7   mission, while using their official titles, doesn't mean the

 8   First Amendment requires that result.                And so what the policy did

 9   was it recognizes that reality, that really that type of speech

10   on behalf of the agency is truly official capacity speech, and

11   the agency's interests in what is said on its behalf are greatly

12   heightened.     It doesn't actually prevent any speech, though,

13   because when an immigration judge submits a personal capacity

14   request to the agency, if that's denied because the agency says,

15   Well, we think this is actually official capacity because you're

16   speaking about the very things you do in your job, that request

17   could be resubmitted to the agency as an official capacity

18   request, and so the process here is not just an outright, you

19   know, suppression of speech like plaintiffs want to cast it as,

20   and the agency's interests in ensuring the accuracy and

21   consistency of speech that is publicly made on its behalf are

22   great, and the Garsetti line of cases has, you know, gone as far

23   as to say that the First Amendment extends no protection to

24   speech that is made pursuant to an executive, personnel --

25   pursuant to their official duties, and such speech rightfully




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 25 of 35 PageID# 431      25



 1   includes an immigration speech about immigration topics and the

 2   functioning of the agency for which they work.

 3           The Fourth Circuit and the Supreme Court have both said

 4   that the test for whether someone is speaking pursuant to their

 5   job duties is a practical inquiry.              It's not a formal one, it's a

 6   practical one.     You look into what the employee's daily

 7   professional activities actually are.                And plaintiff cites to the

 8   fact that the formal job description for immigration judges

 9   doesn't explicitly include speaking publicly on behalf of the

10   agency, but that's not the test under the Fourth Circuit and

11   Supreme Court case law.         Specifically, I would point the Court to

12   the Crouse decision in the Fourth Circuit.

13           On the contrary, speaking publicly to educate the public

14   about the immigration courts and the role they play in society,

15   has been acknowledged by the union itself as, quote-unquote,

16   "part of the job."

17           Now, in their reply they say, well, they weren't speaking

18   about the official duties, but again, under the practical

19   flexible test for what that is, the fact that immigration judges

20   have a, quote-unquote, "widespread belief" that engaging in such

21   speech is important is an indication itself that it is an

22   understood part of their job duties.               You know, many invitations

23   for speaking are extended to immigration judges due to the very

24   fact that they are immigration judges.                The use of their title

25   lends a sense of officialness, an imprimatur of officialness to




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 26 of 35 PageID# 432        26



 1   an event that is addressing immigration issues.                     Having an

 2   immigration judge there, you know, they are being invited for

 3   that very reason, because it is part of their job.

 4           Your Honor, to the extent that the policy applies to

 5   speech in an immigration judge's private capacity, genuinely

 6   private capacity, the Supreme Court has also said that the

 7   government has great leeway to regulate pursuant to its interests

 8   because, again, this is a context in which the government is

 9   acting as an employer, not acting as a sovereign regulating the

10   general public.      And so, on the one hand there are very minimal

11   burdens placed by this policy on private capacity speech of

12   immigration judges.

13           The universe of speech at issue here is pretty small.                   The

14   statistics show that in three years there have been 59 approvals

15   and 16 denials of personal capacity speaking requests.

16           You know, personal capacity requests are pretty routinely

17   granted.    The agency has said, as long as they're personal

18   capacity and there are no ethics issues and no work conflicts,

19   we'll grant the requests, and the fact that only 16 denials have

20   occurred for personal capacity requests during that three-year

21   period, I think, illustrates that point.

22           The timelines provided are relatively short, and just a

23   couple of examples that plaintiffs point to, I don't think,

24   disprove that.     There have been, you know, hundreds of requests.

25   Two examples of, you know, perhaps some tardiness don't kind of




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 27 of 35 PageID# 433          27



 1   condemn the entire regime, and the policy furthers the agency's

 2   interests.     So, without the policy, it would be operationally

 3   difficult, if not impossible, to provide appropriate assistance

 4   and advice to immigration judges and other EOIR personnel

 5   regarding compliance on ethics, personnel laws, and policies.

 6   You would have a greater risk of inconsistent treatment, a

 7   greater likelihood of ethics violations, violations of

 8   professionalism rules.        You would have a greater number of issues

 9   with the operations of the Court being disrupted.                   That interest

10   is particularly important now, given that there are approximately

11   1.2 million cases pending before the immigration courts, a

12   workload that more than doubles that which existed before 2017.

13           And, you know, the agency has an interest, especially when

14   it comes to official capacity speech, to ensure the accuracy and

15   consistency of what is being said on behalf of the agency.                   These

16   interests on behalf of the agency are heightened when it comes to

17   personnel who are high-level policy-making and public-facing

18   officials.

19           The Fourth Circuit in McVey is very clear about this.                 If

20   an official is policy-making or public-facing, the government's

21   interests are at their apex, and that is true of immigration

22   judges in this case.       Plaintiffs don't dispute that immigration

23   judges are public-facing officials.               They are appointed by the

24   Attorney General.      They are paid according to a higher standard.

25   Their rulings can, indeed, set policy.                In the case where the




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 28 of 35 PageID# 434             28



 1   Board of Immigration Appeals affirms that opinion, the ruling of

 2   an immigration judge, that sets agency policy.                      And, again, they

 3   have, you know, admitted that public speaking is a part of the

 4   job.    Even if not officially, they view it as a very important

 5   aspect of what they do.         So, these are high-level employees, and

 6   the agency has a very strong interest in what is said on behalf

 7   of the agency.

 8           The tailoring of the policy is appropriate.                    The sweep

 9   need only be reasonably necessary to protect the agency's

10   interests.     Plaintiffs raise a number of lesser restrictive means

11   that they claim would further the interests of the so-called

12   intermediate steps that they point to, but the test here is not

13   whether a lesser restrictive means exists, it's whether the means

14   chosen by the agency would be reasonable under the circumstances,

15   and that is true here.

16           Your Honor, in our view, the Fifth Amendment claim is also

17   unlikely to succeed.       Unless Your Honor has any specific

18   questions on that, I will move on to the balance of the equities.

19           THE COURT:     Yeah.    I don't have any questions --

20           MR. HANCOCK:     -- sorry --

21           THE COURT:     -- on the Fifth Amendment, so please move on

22   to your closing remarks.

23           MR. HANCOCK:     The public interest in the effective

24   operations of the nation's immigration courts is significant,

25   particularly at this time, and in our view that interest weighs




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 29 of 35 PageID# 435            29



 1   strongly against the injunction here, particularly when the union

 2   has failed to demonstrate any harm that arises from the process

 3   implemented by this policy.           So we would respectfully request

 4   that the Court deny the injunction.               Thank you, Your Honor.

 5           THE COURT:    Thank you, Mr. Hancock.              Ms. Krishnan, do you

 6   want to respond?

 7           MS. KRISHNAN:     Thank you, Your Honor.               If I could take a

 8   few minutes to respond to some of the issues raised.

 9           THE COURT:    Yes, go ahead.

10           MS. KRISHNAN:     I would like to first address the issue of

11   jurisdiction.     The government argues that NAIJ's constitutional

12   claims satisfy the second step of Thunder Basin because here they

13   assured meaningful judicial review of their claims under the

14   Labor-Management Statute, but the government has still refused to

15   identify any claim that NAIJ could raise through the

16   administrative review process to get to this meaningful judicial

17   review of the claims that it raises here.

18           Here the union challenges the existence of a policy, not

19   its negotiability or any particular application of it, and this

20   harm simply isn't cognizable under the Labor-Management Statute.

21   That statute puts in place a complicated scheme, but the only

22   real opportunity for judicial review here is if the union could

23   recast its claim as an unfair labor practice.                       An unfair labor

24   practice usually involves, you know, a failure to bargain over a

25   certain subject or to negotiate in good faith or a failure to




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 30 of 35 PageID# 436   30



 1   otherwise comply with the Labor-Management Statute, and here NAIJ

 2   doesn't argue that the agency has violated the statute in any

 3   way.    Its claim isn't over the agency's failure to bargain over

 4   the policy but over the policy's very existence, and the

 5   government hasn't actually articulated any theory for how the

 6   union could seek meaningful judicial review of this claim, and

 7   that's because there isn't any.

 8           The government argues that the union could have used the

 9   grievance and arbitration procedures under the collective

10   bargaining agreement, but under the Labor-Management Statute, a

11   grievance that goes through those procedures is only reviewable

12   if it involves an unfair labor practice, and for the reasons that

13   I've already explained, the union couldn't recast its challenge

14   here as an unfair labor practice.

15           The D.C. Circuit has also held that grievance procedures

16   are not an appropriate forum for resolving constitutional claims,

17   and I point the Court to the Court's decision in Andrade v. Lauer

18   at 729 F.3d 1475 for that proposition.

19           So, here there is no assurance that NAIJ could get

20   meaningful judicial review of its claims were it to go through

21   the administrative review process provided in the

22   Labor-Management Statute, and even if the union could get

23   judicial review, it still wouldn't be meaningful for two reasons.

24   First, the Supreme Court made clear in its decision in Free

25   Enterprise that a plaintiff shouldn't have to concoct a dispute




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 31 of 35 PageID# 437     31



 1   under a statutory scheme in order to raise a simple

 2   pre-enforcement challenge.          And second, as the Fourth Circuit

 3   made clear in Bennett, review isn't meaningful if plaintiffs will

 4   be forced to suffer irreparable harm as a result of having to go

 5   through the administrative review process.                  And here, NAIJ's

 6   members would suffer irreparable harm in the form of the ongoing

 7   violation of their First Amendment rights.

 8           Finally, the government argued that the fact that we bring

 9   a pre-enforcement challenge here is not dispositive, and they

10   mentioned a number of cases that involved constitutional claims

11   where the plaintiff was required to go through the administrative

12   review process, but none of those cases are apposite.                  They

13   either involved statutory claims, as in AFGE, or else they

14   involved an administrative action that was taken pursuant to the

15   statute or regulation that was said to be unconstitutional, as in

16   Elgin, or else they involved an intent by the plaintiff to

17   preempt an administrative action that was about to happen, as in

18   Thunder Basin, so none of those cases are apposite.                  And the

19   government has not been able to find a single case involving

20   simple pre-enforcement attack to an employee speech policy of the

21   kind raised here, and the cases that are directly on point all

22   suggest that these are not claims that should be routed through

23   the Labor-Management Statute or the other statute relied on by

24   the government.

25           If I could quickly address the irreparable harm and




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 32 of 35 PageID# 438         32



 1   redressability.      On irreparable harm, the government argues that

 2   there is no harm because the Ethics Guide was jointly issued by

 3   NAIJ and the union.       First of all, the Ethics Guide is not at all

 4   before the Court.      That Guide is superseded by the 2017 and 2020

 5   policies because the Guide clearly states that, to the extent

 6   that there are other EOIR policies on an issue, those policies,

 7   rather than the Guide, controls.             Secondly, the government argues

 8   that, you know, the union agreed to the 2017 policies, so there

 9   can be no harm, but I want to be very clear here.                   NAIJ did not

10   agree to the 2017 policy.          While it tried to negotiate after the

11   policy was issued to mitigate its problems, these negotiations

12   focused on the policy's implementation, not the policy itself.

13   And then this year the agency made the policy even more

14   restrictive.     So, in this lawsuit, what NAIJ objects to is,

15   again, the policy's very existence; not any specific issue

16   related to its implementation.            And for the reasons -- as I

17   mentioned before, there's no question that they suffered

18   irreparable harm from the policy's prohibition on a broad swath

19   of their personal capacity speech and also the onerous

20   pre-approval process.        There's also no delay, substantial delay

21   in bringing this challenge here.             You know, the 2020 policy made

22   a significant revision to the agency's pre-existing policy on

23   speaking engagements, and the union has filed suit many months

24   after that significant change in policy.                 There's no delay here,

25   and, even if there were, there are numerous courts that have held




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 33 of 35 PageID# 439   33



 1   that the concerns over delay are overcome when there is a

 2   significant infringement of First Amendment rights, and here

 3   there is that infringement.

 4           The last point I wanted to address was redressability.

 5   The government argues that the union's injuries are not

 6   redressable because, even if the Court were to issue a

 7   preliminary injunction against the 2017 and 2020 policies, that

 8   the pre-approval requirements in the Ethics Guide would still be

 9   in place, but here the injuries are attributable solely to the

10   policies for the reasons that I mentioned; that is, that here the

11   pre-existing pre-approval requirement in the Guide has been

12   superseded.

13           But it's also well-settled that to establish

14   redressability, you don't need to show a favorable decision would

15   relieve every injury, and here the policy caused several injuries

16   independent of the Guide.

17           As an initial matter, the policy, unlike the Guide,

18   imposes this outright prohibition on judges who speak publicly in

19   their personal capacities about immigration and EOIR-related

20   topics, and it also enacts a far more onerous pre-approval

21   process.    So here, under the policy, judges have to submit any

22   speaking engagement and any contact with the press, whereas the

23   Guide's requirement only requires submission of written works and

24   speeches, and here the process involves four layers of review,

25   not merely the supervisory approval that was required under the




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 34 of 35 PageID# 440            34



 1   guide.    So, there are several injuries independent of -- I'm

 2   sorry.    There are several injuries that the policies impose

 3   independent of the Guide, and for those reasons NAIJ has

 4   established redressability here.

 5            THE COURT:   All right.        Well, thank you, Ms. Krishnan, and

 6   thank you, Mr. Hancock, for the arguments.                  Both of you responded

 7   to the questions that I have, and I appreciate very much the

 8   briefing that was done.         It was very thorough.               And we've, as

 9   I've said, we've been looking at it, and we will continue to look

10   at it.    We'll try and get you something out next week.                    I don't

11   promise it, but I think we'll be able to do that.                      And, you know,

12   it is a significant issue and one that I think the immigration

13   judges have properly brought before the Court, their concerns,

14   and I'm, you know, I'm not involved in the bargaining power

15   between the EOIR and the NAIJ, and certainly there has been a

16   history of negotiations, and regardless of how this lawsuit turns

17   out, I would hope that those conversations, whether under the CBA

18   or under other provisions in existence, that the parties will

19   continue to address this very important issue moving forward and

20   in a more informal context, if necessary.                  But we will get you

21   out a decision as soon as we can and, again, I appreciate the

22   arguments of counsel today, and I hope you all have a good

23   weekend and stay safe.        Thank you, all.

24            (Proceedings adjourned at 11:00 a.m.)

25




                           (703)549-4626 * scottwallace.edva@gmail.com
 Case 1:20-cv-00731-LO-JFA Document 38 Filed 08/15/20 Page 35 of 35 PageID# 441     35



 1                           C E R T I F I C A T E

 2
                               I, Scott L. Wallace, RDR-CRR, certify that
 3             the foregoing is a correct transcript from the record of
               proceedings in the above-entitled matter.
 4

 5              /s/ Scott L. Wallace                               8/14/20
                ----------------------------                     ----------------
 6               Scott L. Wallace, RDR, CRR                         Date
                   Official Court Reporter
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                           (703)549-4626 * scottwallace.edva@gmail.com
